 

 

Ih USDC SDNY

 

 

) DOCUMENT
| ELECTRONICALLY FILED ,
pia a
UNITED STATES DISTRICT COURT i HOC fo
SOUTHERN DISTRICT OF NEW YORIC Do ATE FILED: <= 59. we Bs =
~ eee ee ee 4 eae
UNITED STATES OF AMERICA ORDER OF JUDICIAL REMOVAL
- against — Criminal Docket No. 20 Cr. 587 (LAK)
VICTOR MANUEL FIGUEROA
MOLINEROS,
Defendant.
~ ee eee X

Upon the application of the United States of America, by Ashley C. Nicolas, Assistant
United States Attorney, Southern District of New York; upon the Factual Allegations in Support
of Judicial Removal; upon the consent of VICTOR MANUEL FIGUEROA MOLINEROS (the
“defendant”); and upon all prior proceedings and submissions in this matter; and full consideration

having been given to the matter set forth herein, the Court finds:

1, The defendant is nota citizen or national of the United States.
2. The defendant is a native and citizen of Colombia.
3. On or about January 25, 2016, after having been convicted in the Southern District

of New York for Conspiracy to Distribute Cocaine, in violation of 21 U.S.C. § 846,

- the defendant was removed from the United States to Colombia pursuant to a
reinstated final order of removal entered by a United States Immigration Judge.

4. The defendant subsequently reentered the United States without having been

admitted or paroled, or ata time or place other than as designated by the Attorney

General.
At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, of the
following offense: Iflegal Reentry, in violation of 8 U.S.C. §§ 1326(a), (b)(2).

The above-mentioned offense carries a maximum term of 20 years’ imprisonment.
The defendant is, and at time of sentencing will be, subject to removal from the
United States pursuant to Section 212(a)(2)(A)\G)() of the Immigration and
Nationality Act of 1952, as amended, (the “Act”), 8 U.S.C. § 1182(a)(2)(AV@M,
as an alien who has been convicted of acrime involving moral turpitude (other than
a purely political offense) or an attempt or conspiracy to commit such a crime;
Section 212(a)(2)(A)UD of the Act, 8 U.S.C. § 1182(a)(2)(A)(DUD, as an alien
convicted of a violation of (or a conspiracy or attempt to violate) any law of
regulation of a State, the United States, or a foreign country relating to a controlled
substance (as defined in Section 802 of Title 21); Section 212(a)(2)(C)(i) of the
Act, 8U.S.C. § 1182(a)(2)(C)(i), as an alien who the consular officer or the Attormey
General knows or has reason to believe is or has been an illicit trafficker in any
controlled substance or in any listed chemical (as defined in Section 802 of Title
21), oris or has been a knowingaider, abettor, assister, conspirator, or colluder with
others in the illicit trafficking in any such controlled or listed substance or chemical,
or endeavored to do so; Section 2 12(a)(6)(A)()) of the Immigration and Nationality
Act of 1952, as amended (“Act”), 8 U.S.C. § 1182(a)(6)(A)\(i), as an alien who is
present in the United States without being admitted or paroled, or who arrived in
the United States at any time or place other than as designated by the Attorney

General; and Section 212(ay(9)(C)(@)dD of the Act, 8 U.S.C. § 1182(a)(9)(C\(DCD,
as an alien who has been ordered removed under Section 235(b)(2), Section 240,

or any other provision of law, and who enters or attempts to reenter the United

States without being admitted.

8. The defendant has waived his right to notice and a hearing under Section 23 8(c) of.
the Act, 8 U.S.C. § 1228(c).

9, The defendant has waived the opportunity to pursue any and all forms of relief and
protection from removal.

10. The defendant has designated Colombia as the country for removal pursuant to
Section 240(d) of the Act, 8 U.S.C. § 1229a(d).
WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act,

8 U.S.C, § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

mbia

. KAPLAN
ICT JUDGE

Dated: New York, New York Aw
bee } 4 2021

HONORABLE LEWI

upon his sentencing, and that the defendant be ordered removed to Colo
UNITED STATES DIS
